Order filed September 13, 2012




                                              In The

                         Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-12-00363-CV
                                       ____________

                             PHILIP DEAN LYNCH, Appellant

                                                 V.

                                    CACH, L.L.C., Appellee


                    On Appeal from County Civil Court at Law No. 3
                                 Harris County, Texas
                            Trial Court Cause No. 962831


                                             ORDER

        On August 27, 2012, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with the rules.
See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

        Accordingly, we order appellant's brief filed August 27, 2012, stricken. Appellant is
ordered to file a brief that complies with the Texas Rules of Appellate Procedure within ten
(10) days of the date of this order. See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h),
(i), (j) and (k).
       If appellant files another brief that does not comply with Rule 38, the Court may
strike the brief, prohibit appellant from filing another, and proceed as if appellant had
failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas Rule of Appellate
Procedure 38.8(a), where an appellant has failed to file a brief, we may dismiss the appeal
for want of prosecution. If appellant fails to timely file a brief in accordance with Rule
38, the appeal will be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                                 PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.